t c summary opinion united_states tax_court bert larue and michelle nolen petitioners v commissioner of internal revenue respondent docket no 5255-01s filed date bert larue nolen pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was mcintosh new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions in the notice_of_deficiency respondent disallowed all the amounts claimed as deductions for each of the years at issue for charitable_contributions and miscellaneous_itemized_deductions the latter consisting of unreimbursed employee business_expenses other itemized_deductions claimed by petitioners although substantiated were less than the allowable standard_deduction under sec_63 consequently respondent allowed petitioners the standard_deduction for each of the years at issue in the stipulation petitioners conceded the deficiencies challenging only the penalties under sec_6662 in addition to considering that issue the court also considers the applicability of sec_6673 to the facts of this case petitioners were both employed during and however petitioner michelle nolen was not employed during mr nolen petitioner was employed during petitioner worked for several employers during the years at issue doing ground boring and tunneling work for the laying of underground water lines sewage pipes and other types of utilities for the years in question petitioners engaged the services of robin beltran to prepare their federal_income_tax returns mr beltran had been recommended to petitioner by one of petitioner's coworkers when petitioners first met with mr beltran they provided records that petitioners believed were necessary to substantiate the deductions to be claimed on their tax returns somewhat to their surprise mr beltran did not rely on those records and represented to petitioners that the amounts to be claimed on the returns would be allowable amounts well in excess of their records petitioners accepted that position without question it appears that the same procedure was followed for each of the succeeding years in question respondent's determinations address two categories of itemized_deductions claimed by petitioners which were totally disallowed in the notice_of_deficiency charitable_contributions and other miscellaneous expenses essentially unreimbursed employee business_expenses the following amounts were claimed by petitioners on their returns charitable_contributions s big_number dollar_figure dollar_figure unreimbursed employee_expenses before the sec_67 a limitation big_number big_number big_number petitioners agreed at trial that their actual charitable_contributions were far less than the amounts claimed on the returns they provided documentation of dollar_figure for contributions dollar_figure for and no proof of any contributions during the unreimbursed employee_expenses were all related to petitioner's employment petitioner readily admitted that the amounts above were far in excess of what he actually expended for example the dollar_figure shown above for was related to petitioner's construction work for which he earned dollar_figure in wages that year thus the amount claimed for unreimbursed employee_expenses for that year represents approximately percent of the wages earned in connection with that employment petitioner agreed that he would not in the real world accept employment where unreimbursed employee_expenses would be of such magnitude the court notes that as stated earlier petitioners conceded the deficiencies in the stipulation and any amounts substantiated at trial would be less than the standard_deduction consequently there are no grounds for disregarding the stipulation as in 66_tc_312 when petitioners' returns were thereafter audited by respondent all correspondence they received was referred to mr beltran who had promised he would take care of it there is no indication in the record that mr beltran provided any assistance to petitioners in the audit process petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at some point in the audit process mr beltran ceased all communications with his former clients where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the penalty for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer mr beltran petitioners knew that mr beltran disregarded the documentary information they had provided to him to substantiate their claimed deductions and moreover knew that they could claim tax deductions only for amounts actually expended the court is satisfied that petitioners consciously failed to examine the returns prepared by mr beltran because they knew that some of the deductions claimed on the returns were false and they hoped their returns would escape the audit process with the obvious reservations petitioners had or should have had they nevertheless failed to ascertain from tax professionals whether their returns were correctly prepared these facts demonstrate to the court that petitioners made no reasonable effort to ascertain their correct_tax liabilities for the years at issue stubblefield v commissioner supra on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years at issue sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless although petitioners conceded the deficiencies and challenged only the penalties under sec_6662 the court considers petitioners' claim that they should not be liable for the penalties to be frivolous and groundless petitioners knew that a substantial portion of the itemized_deductions at issue was false and could not be sustained other circumstances noted above need not be repeated here the function of this court is to provide a forum to decide issues relating to liability for federal taxes at trial petitioners realized that they had no case with respect to the deficiencies but chose to continue to challenge the imposition of the penalties under sec_6662 any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not be sustained and petitioners knew that we do not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another their return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
